I am unable to concur with the prevailing opinion, either in the reasoning or result.
In the first place, I emphatically oppose overruling theStevens case, supra, because it was correctly decided, and this manifests inconsistent vacillation in the law of this jurisdiction.
Furthermore, if this decision is right, that in OlympiaBuilding  Loan Assn. v. McCroskey, ante p. 148, 19 P.2d 671, in which I did not concur, is wrong.
The record here shows that all the property belonging to Kellough was community property acquired after marriage, over all of which he was the statutory agent. It also shows that Arthur Outler, who had married the daughter of respondents, had no money, but desired to take over two tracts of land belonging to the Attalia Vineyard Company, a corporation, principally owned by respondents; and was willing to pay for the land twelve thousand dollars if given time in which to make the payments, and if Kellough would endorse his note. There was a mortgage on the entire tract of land belonging to the Vineyard Company of fifteen thousand dollars. Kellough thought Outler would make good, and he wanted to help him, and agreed to endorse his note. He so told the president of the insurance company. The purchase was accordingly made by Outler and the note guaranteed by Kellough. Within a few months thereafter, it became *Page 550 
necessary for Kellough to further assist Outler financially; and he loaned or arranged loans to Outler aggregating eleven thousand dollars, all of which went into the land.
The knowledge, approval, or disapproval of Mrs. Kellough of the transactions was immaterial, if the original guaranty made by her husband bound the community. Capital National Bank v.Johns, 170 Wash. 250, 16 P.2d 452. Compare Baker v. Murrey,78 Wash. 241, 138 P. 890; Bellingham Motors Corporation v.Lindberg, 126 Wash. 684, 219 P. 19.
Respondents concede that the rule in this state is that, when an instrument is signed by the husband, under our community property statutes the community is presumptively bound thereby(Schramm v. Steele, 97 Wash. 309, 166 P. 634; Olive Co. v.Meek, 103 Wash. 467, 175 P. 33), but contend that, since it is shown that Kellough signed the note as a guarantor, without receiving any value or consideration therefor, the transaction was not one for the benefit of the community.
Cases involving the suretyship, or accommodation making, of a note, or undertaking, by a husband for a total stranger or unrelated party have no force here: Case Threshing Machine Co.v. Wiley, 89 Wash. 301, 154 P. 437; Kanters v. Kotick,102 Wash. 523, 173 P. 329; Marquette v. National Bank ofEllensburg, 132 Wash. 181, 231 P. 788; Spokane State Bank v.Tilton, 132 Wash. 641, 233 P. 15; and Peterson v. Zimmerman,142 Wash. 385, 253 P. 642.
It should not be considered that Mrs. Kellough would have been any more parsimonious or indifferent toward their daughter, than her husband. This is not a case involving an accommodation maker of a note for an entire stranger, or becoming surety on such note, or of a valuable gift of personal property by a husband *Page 551 
to a paramour, as in Marston v. Rue, 92 Wash. 129,159 P. 111, nor of a gift to a relative of the husband but not of the wife, as in Parker v. Parker, 121 Wash. 24, 207 P. 1062.
"It was an act certainly of more beneficial interest to the community than to the husband alone." Reed v. Loney, 22 Wash. 433,61 P. 41.
Compare Pierce v. Lowenthal, 161 Wash. 336, 295 P. 1021.
It is clear that respondents did not overcome the presumption of the community character of the guaranty of the indebtedness by any substantial and preponderating evidence, and the judgment should be reversed.
TOLMAN, J., concurs with HOLCOMB, J. *Page 552